Appeals from two orders of the Family Court, *958Queens County, both dated December 5, 1967, each made in a separate proceeding and separately adjudicating appellant a juvenile delinquent, one order (Docket No. D1798/67) imposing placement of 18 months in the New York State Training School and the other order (Docket No. D1835/67) suspending judgment. Orders reversed, on the law, and both proceedings remanded to the Family Court for further proceedings consistent with the decision herein. The findings of fact below have not been considered. In the interests of justice, these matters should be remanded for de novo proceedings in which appellant may have the opportunity to be assisted by a law guardian. It is also our opinion that on the adjudicatory hearing in the proceeding under Docket No. 1835/67 incriminating statements attributed to appellant were improperly admitted in evidence .(Matter of Gault, 387 U. S. 1; Matter of William, L., 29 A D 2d 182; Matter of Aaron D., 30 A D 2d 183). Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuscello, JJ., concur.